DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim and Examination Status
	Claims 1, 2, 4, 14-15, 17, and 20-29 are currently pending.
	Claims 3, 5-13, 16, and 18-19 are cancelled.
Claims 21-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 September 2018.
Claims 14-15, 17 and 20 are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims have been ameded to recite “a system” and conclude with a “composition comprising at least 4 neoepitopes that bind to a protein product of the polymorphic gene type”.  The claims were originally restricted to Groups I-III on 2 July 2018 to which Applicant elected Group I drawn to a computer implement method for gene typing polymorphic genes. Groups II and III were withdrawn from consideration, including identification of 4 subject-specific peptides and preparing compositions.  See original restriction in the Office Action of 2 July 2018.  As such, the claims presented herein that include “a composition” are not in accord with the original restriction and that examined claims.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-15, 17, and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claims 1, 2, 4 and 29 are examined herein.
	It is noted that the application has been assigned a new Examiner in Group Art Unit 1631.

Information Disclosure Statement
	The Information Disclosure Statement filed 5 July 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.
	It is noted that numerous of the cited references lack appropriate page numbers as is required under 37 CFR 1.97.  The Examiner has annotated the references herein.  Applicant is kindly reminded to provide proper citations in compliance with 37 CFR 1.97 in all future submissions to the office.  
	Applicant is also kindly reminded that although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

Drawings
	The Drawings submitted 18 May 2016 have been accepted.

Priority
	The instant application is the National Stage filing of PCT/US2014/068746, filed 5 December 2014 and claiming the benefit of priority to US Provisional Application 61/912,305, filed 5 December 2013.  Priority is acknowledged for each of claims as currently pending.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  For example, paragraphs [0125]; [0126]; and [0133].
Appropriate correction is required.
	It is noted that all reference to “The Specification” is the Office Action refers to the Specification as published [PG Publication US 2016/0298185A1].  

Claim Objections
	Claim 1 is objected to because of the following informalities:  
	Claim 1, as amended, recites, “identifying a polymorphic gene type that encodes an human leukocyte antigen (HLA) protein predicted to bind to a neo-epitope in comprising performing a computer-implemented method for genotyping polymorphic genes of a patient to identify the polymorphic gene type, the computer-implemented method comprising:”.  There appears to be a typographical error in said amendment and it is suggested that the claim be further amended to recite, “identifying a polymorphic gene type that encodes an human leukocyte antigen (HLA) protein predicted to bind to a neo-epitope  comprising performing a computer-implemented method for genotyping polymorphic genes of a patient to identify the polymorphic gene type, the computer-implemented method comprising:”.
	Claim 1 recites, “(a) inputting sequence reads extracted from a target polymorphic gene of the patient-into a non-transitory computer-executable storage device…”  Applicant is requested to remove the superfluous “-”  between “patient” and “into”.
	Claim 1, recites, “(c) determining-a first posterior probability or…”  Applicant is requested to remove the superfluous “-”  between “determining” and “first”.
	Claim 1 recites, “(d) determining-a second posterior probability or…”  Applicant is requested to remove the superfluous “-”  between “determining” and “second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites, “(d) determining-a second posterior probability or posterior probability derived score…wherein a weighting factor is applied to the score contribution of each aligned sequence read based on whether or not the sequence read was also aligned to a first allele variant with a maximum first posterior probability or probability derived score…”  There is insufficient antecedent basis in the claim for “the score contribution” as no “contribution” is claimed.  The claims recite either a probability or a probability derived score, i.e., it is unclear if the “score contribution” is intended to be the “probability score”.    Further, it is unclear if the “probability derived score” is the same and the probability in the remaining steps or if they are different.  Clarification is requested through clearer claim language.
	Claim 1, as amended, recites, “(d) determining-a second posterior probability or posterior probability derived score…wherein the weighting factor is based on the corresponding first posterior…wherein the first allele variant and a second allele variant …indicate the polymorphic gene type, and wherein the weighting factor for a given sequence read mapping to the identified first allele variant and the other allele variant is equal to the contribution of the sequence read to an overall posterior…derived score of other allele variant (s1)…” There is insufficient antecedent basis in the claim for a “given sequence read mapping to the identified first allele…” Clarification through clearer claim language is requested.
	Claim 1 recites, “…other allele variant (s1) divided by a sum of that contribution and a similar contribution of the sequence read”.  The term “similar” with respect to a contribution is a relative term and the parameters that constitute a “similar” contribution are not defined by the claim nor are they defined in the Specification.  Clarification through clearer claim language is requested.
	Claim 1, step (d) recites a long series of “wherein” clauses that end with a final wherein clause preceded by “or”.  It is unclear in the claim if the “or” is intended to mean that step (d) is limited by the long series of “wherein” clauses that includes all wherein clauses up to the clause ending in “polymorphic gene of the patient” OR step (d) is alternatively limited only by the wherein clause that is “wherein the first and second posterior probability…observed in a population data set”.  Another interpretation is that step (d) is limited by each of the wherein clauses and that it is only the second to last “wherein” clause reciting “wherein the first and the second posterior probability…are determined based on base quality scores and insert size…” that is limited by either “wherein the insert size probability value is based at least in part on an insert size…or wherein the first and second probability derived scores…population data set”.  Clarification through clearer claim language is requested. 
	Claim 1, step (ii) recites, “predicting a human leukocyte antigen (HLA) protein that binds to a neo-epitope based on (i)”,  The step is unclear with respect to making said prediction because there are no actual steps in (i) that provide any neo-epitope, despite the claim preamble.  Further it is unclear the steps necessary to make said prediction as “based on (i).  Clarification through clearer claim language is requested so as to avoid a possible enablement rejection should the claims remain unclear with respect to the steps needed to make said prediction.  For examination purposes, the claim is assumed to be broadly recited such that the prediction of HLA protein that binds to a neo-epitope is a prediction somehow related to the probability scores that supposedly indicate a polymorphic gene type (although not claimed in detail) as recited in (i).  Clarification through clearer claim language is requested.
	Claim 1, step (iii) recites, “preparing a personalized treatment composition, wherein the personalized treatment composition comprises;	(a) neo-epitopes predicted to bind to a protein encoded by the polymorphic gene type identified in (ii) (d) above”.  There is insufficient antecedent basis in the claim for (ii)(d) above” as no claim step (ii)(d) exists.  The claim includes step (i)(d), to which it assumed the claim should refer.  However, even if so, the recitation of neo-epitopes predicted to bind to a protein” also does not have antecedent basis in the claim as the only recitation of prediction is of “prediction of an HLA that binds to a neo-epitope”  as such, the claim is unclear.  Clarification is requested through clearer claim language.

Claim Rejections - 35 USC § 101
	The outstanding rejections under 35 USC 101 as apply to claims 1, 2, 4, and 29 are hereby withdrawn in view of the claim amendments that include the steps of “preparing a personalized treatment composition…and administering an effective amount of the personalized treatment composition to the patient…”.  As such the claims recite statutory subject matter at least under step 2A, prong 2 wherein the recited judicial exceptions are practically applied.  

Prior Art
	The prior art has been extensively reviewed and it is determined that claims 1, 2, 4, and 29 appear free from the prior art as the closest prior art fails to teach or fairly suggest the polymorphic gene type analysis as currently claimed.  The prior art to, for example, Erlich et al. (BMC Genomics (2011) Vol. 12:13 pages; IDS reference-5/18/2016) teaches sequence characterization using automated sample preparations and molecular barcoding that includes an HLA calling algorithm that operates by evaluating all possible pairs of 4-digit HLA types using calculation of posterior probabilities for each HLA pair.  The algorithm entails taking allele phase of each HLA allele and calculation of binomial probability that the phase orientation of the allele pair is consistent with sequence data at a pair of adjacent polymorphic sites and wherein those are aggregates across all pairs of polymorphic sites.  After said determination, information about expected allele frequencies is used to determine a prior probability of HLA alleles in the population and probabilities for a base genotype allelic phase information and allele frequencies are multiplied and rescaled and output as the posterior probability for each HLA allele pair.  The highest posterior probability equals the best-guess for the DNA sample. This is different from the methodology of the instant claims requiring alignment generation of target and reference gene sequences for identification of polymorphic gene type that encodes HLAs as claimed in steps (a)-(d) herein.

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/            Primary Examiner, Art Unit 1631